            Case 19-61608-grs              Doc 264 Filed 02/21/20 Entered 02/22/20 00:15:00                               Desc
                                          Imaged Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Kentucky
In re:                                                                                                     Case No. 19-61608-grs
Americore Holdings, LLC                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0643-6                  User: ashleed                      Page 1 of 3                          Date Rcvd: Feb 19, 2020
                                      Form ID: oflhrgre                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2020.
db             +Americore Holdings, LLC,   3933 S Broadway,   St Louis, MO 63118-4601

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2020 at the address(es) listed below:
              Adam M Lubow    on behalf of Interested Party    Secretary of Labor, United States Department of
               Labor Lubow.Adam.M@dol.gov
              Adam Mastin Back    on behalf of Creditor    Pelorus Equity Group, Inc. adam.back@skofirm.com,
               BackBR@skofirm.com
              Adam R. Kegley    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               akegley@fbtlaw.com, sbryant@fbtlaw.com;sbryant@ecf.inforuptcy.com;abatts@fbtlaw.com
              April A Wimberg    on behalf of Interested Party    Izard County Medical Center, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Ellwood Medical Center, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Americore Health Enterprises, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    St. Alexius Hospital Corporation #1
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    St. Alexius Properties, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Success Healthcare 2, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Ellwood Medical Center Real Estate, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Ellwood Medical Center Operations, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Debtor    Americore Holdings, LLC april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Pineville Medical Center, LLC
               april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              April A Wimberg    on behalf of Interested Party    Americore Health, LLC april.wimberg@dentons.com,
               awimberg@bgdlegal.com;jeanette.henson@dentons.com;jhenson@bgdlegal.com
              Benjamin J. Steinberg    on behalf of Creditor    Penn Med, LLC benjamin@jpmyerslaw.com
              Bradley M. Nerderman    on behalf of U.S. Trustee    U.S. Trustee Bradley.Nerderman@usdoj.gov
              Bryan J.K. Sisto    on behalf of Creditor    Universal Health Services bsisto@fbtlaw.com
              Carol E Momjian    on behalf of Other   Commonwealth of Pennsylvania cmomjian@attorneygeneral.gov
         Case 19-61608-grs         Doc 264 Filed 02/21/20 Entered 02/22/20 00:15:00               Desc
                                  Imaged Certificate of Notice Page 2 of 4


District/off: 0643-6          User: ashleed                Page 2 of 3                  Date Rcvd: Feb 19, 2020
                              Form ID: oflhrgre            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Christopher B. Madden    on behalf of Interested Party    Ellwood Medical Center Operations, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Success Healthcare 2, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    St. Alexius Hospital Corporation #1
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Pineville Medical Center, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Ellwood Medical Center Real Estate, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Ellwood Medical Center, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    St. Alexius Properties, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Americore Health Enterprises, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Debtor    Americore Holdings, LLC chris.madden@dentons.com,
               jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Americore Health, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Christopher B. Madden    on behalf of Interested Party    Izard County Medical Center, LLC
               chris.madden@dentons.com, jeanette.henson@dentons.com
              Eric R. Von Helms    on behalf of Creditor    Abbott Diagnostics Division of Abbott Laboratories
               Inc. evonhelms@kmksc.com
              Frank P Terzo    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               frank.terzo@nelsonmullins.com, jennifer.phillips@nelsonmullins.com;linnea.hann@nelsonmullins.com
              Gary M. Freedman    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               gary.freedman@nelsonmullins.com, Jackie.gonzalez@nelsonmullins.com
              James R. Irving    on behalf of Interested Party    St. Alexius Properties, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    St. Alexius Hospital Corporation #1
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Pineville Medical Center, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Izard County Medical Center, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Ellwood Medical Center Operations, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Americore Holdings, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Ellwood Medical Center, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Izard County Medical Center, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Ellwood Medical Center, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Ellwood Medical Center Real Estate, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Ellwood Medical Center Operations, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Success Healthcare 2, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Success Healthcare 2, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    St. Alexius Hospital Corporation #1
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Americore Health, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    St. Alexius Properties, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Americore Health Enterprises, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Pineville Medical Center, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Americore Health, LLC james.irving@dentons.com,
               jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Debtor    Ellwood Medical Center Real Estate, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              James R. Irving    on behalf of Interested Party    Americore Health Enterprises, LLC
               james.irving@dentons.com, jeanette.henson@dentons.com;jhenson@bgdlegal.com;jirving@bgdlegal.com
              Jan M. West   on behalf of Creditor    Third Friday Total Return Fund, LP
               jwest@goldbergsimpson.com, mnowell@goldbergsimpson.com
              Jason Lee Swartley    on behalf of Other    Commonwealth of Pennsylvania
               jswartley@attorneygeneral.gov
              Jeffrey C. Wisler    on behalf of Interested Party    Cigna Health and Life Insurance Company
               jwisler@connollygallagher.com
              Jeffrey P. Myers    on behalf of Creditor    Penn Med, LLC jeffrey@jpmyerslaw.com
              John Erin McCabe    on behalf of Creditor    Utica Leaseco, LLC ecfedk@weltman.com
         Case 19-61608-grs        Doc 264 Filed 02/21/20 Entered 02/22/20 00:15:00               Desc
                                 Imaged Certificate of Notice Page 3 of 4


District/off: 0643-6         User: ashleed                Page 3 of 3                  Date Rcvd: Feb 19, 2020
                             Form ID: oflhrgre            Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John T. Hamilton    on behalf of Creditor    Calico Rock Med, LLC jhamilton@gmalaw.com,
               cfeeback@gmalaw.com;lconner@gmalaw.com;fmoore@gmalaw.com
              John T. Hamilton    on behalf of Creditor    Penn Med, LLC jhamilton@gmalaw.com,
               cfeeback@gmalaw.com;lconner@gmalaw.com;fmoore@gmalaw.com
              Lawrence Edward Parres    on behalf of Creditor    Saint Louis University lparres@lewisrice.com
              Lea Pauley Goff    on behalf of Creditor    Pelorus Equity Group, Inc. lea.goff@skofirm.com,
               emily.keith@skofirm.com
              Mark J. Sandlin    on behalf of Creditor    Third Friday Total Return Fund, LP
               msandlin@goldbergsimpson.com, mmitchell@goldbergsimpson.com;sdaniel-harkins@goldbergsimpson.com
              Mark J. Sandlin    on behalf of Creditor Michael Lewitt msandlin@goldbergsimpson.com,
               mmitchell@goldbergsimpson.com;sdaniel-harkins@goldbergsimpson.com
              Mary L Fullington    on behalf of Creditor    Cardinal Health 110, LLC mfullington@wyattfirm.com,
               lexbankruptcy@wyattfirm.com
              Mary L Fullington    on behalf of Creditor    Cardinal Health 200, LLC mfullington@wyattfirm.com,
               lexbankruptcy@wyattfirm.com
              Mary L Fullington    on behalf of Interested Party    Cigna Health and Life Insurance Company
               mfullington@wyattfirm.com, lexbankruptcy@wyattfirm.com
              Matthew D. Ellison    on behalf of Creditor    Toby Mug Financing, LLC bankruptcy@fowlerlaw.com,
               fmbbankruptcy@gmail.com
              Matthew M Scheff    on behalf of Interested Party    Secretary of Labor, United States Department
               of Labor scheff.matthew@dol.gov
              Melissa R. Dixon    on behalf of Creditor Paula Jones mrdixon@gambrelwilderlaw.com,
               r.mr68041@notify.bestcase.com
              Melissa R. Dixon    on behalf of Creditor Daniel Glenn Jones mrdixon@gambrelwilderlaw.com,
               r.mr68041@notify.bestcase.com
              Melissa R. Dixon    on behalf of Creditor Paula Downey mrdixon@gambrelwilderlaw.com,
               r.mr68041@notify.bestcase.com
              Michael D. Lessne    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               michael.lessne@nelsonmullins.com
              R. Aaron Hostettler    on behalf of Creditor    The Borough of Ellwood City, Pennsylvania
               ahostettler@hmrkylaw.com
              R. Aaron Hostettler    on behalf of Creditor Jennifer Winkler ahostettler@hmrkylaw.com
              Ralph L. Landy    on behalf of Creditor    Pension Benefit Guaranty Corporation
               landy.ralph@pbgc.gov, efile@pbgc.gov
              Ronald E. Johnson, Jr.    on behalf of Creditor Amy Jackson-Bolinger
               rjohnson@justicestartshere.com
              Ryan R. Atkinson    on behalf of Creditor    BankDirect Capital Finance, LLC rra@ask-law.com,
               clds@ask-law.com;knc@ask-law.com;G23818@notify.cincompass.com;ecf-ask-law@xminimus.com
              T. Kent Barber    on behalf of Creditor    Universal Health Services kbarber@barberlawky.com,
               G67379@notify.cincompass.com
              Taft A. McKinstry    on behalf of Creditor    Toby Mug Financing, LLC bankruptcy@fowlerlaw.com,
               fmbbankruptcy@gmail.com
              Timothy R Wiseman    on behalf of Creditor    Pelorus Equity Group, Inc. tim.wiseman@skofirm.com
              U.S. Trustee    ustpregion08.lx.ecf@usdoj.gov
                                                                                               TOTAL: 82
      Case 19-61608-grs           Doc 264 Filed 02/21/20 Entered 02/22/20 00:15:00                      Desc
                                 Imaged Certificate of Notice Page 4 of 4
                        UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Kentucky
                                              London Division
                                Mailing Address: P.O. Box 1111, Lexington, KY 40588−1111

In re Americore Holdings, LLC
                                                            Case No. 19−61608−grs
      3933 S Broadway
      St Louis, MO 63118                                    Chapter: 11
 aka/dba:
 SSN/TID:
             83−0860115

Debtor(s)

                               ORDER TO FILE NOTICE OF HEARING

      A Motion for Relief from Stay [ECF No. 211] having been filed on behalf of Utica Leaseco, LLC , and an
Objection [ECF No. 233] to the Motion having been filed that is defective for the following reason(s):

    Notice of hearing is missing/incomplete/incorrect. Go to www.kyeb.uscourts.gov to obtain correct hearing
information.

    Other.

      It is ORDERED that the objecting party shall properly notice said matter for hearing within 7 days from the
date of this Order, or the Objection shall be deemed overruled, and the stay may be lifted. The automatic stay shall
remain in effect pending conclusion of the final hearing and determination under 11 USC Section 362(d), if a timely
notice of hearing is filed.




DATED: 2/19/20


                                                            By the court −
                                                            /s/Gregory R. Schaaf
                                                            Gregory R. Schaaf
                                                            U.S. Bankruptcy Judge



KYE_oflhrgre                                                                                          235 − 233
